


110 HR 646 IH: Kentucky Artisan Heritage Trails

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 646
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Rogers of
			 Kentucky (for himself, Mr. Davis of
			 Kentucky, Mr. Lewis of
			 Kentucky, Mr. Whitfield,
			 Mr. Chandler, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Kentucky Artisan Heritage Trails
		  National Heritage Area Act in the Commonwealth of Kentucky, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kentucky Artisan Heritage Trails
			 National Heritage Area Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Kentucky
			 Artisan Heritage Trails includes 48 counties in the Commonwealth of Kentucky.
			 These counties include: Adair, Bath, Bell, Boyd, Breathitt, Carter, Casey,
			 Clark, Clay, Clinton, Cumberland, Elliott, Estill, Fleming, Floyd, Garrard,
			 Green, Harlan, Hart, Jackson, Johnson, Knott, Laurel, Lawrence, Lee, Leslie,
			 Letcher, Lewis, Lincoln, Madison, Magoffin, Martin, McCreary, Menifee, Monroe,
			 Montgomery, Morgan, Owsley, Perry, Pike, Powell, Pulaski, Rockcastle, Rowan,
			 Russell, Wayne, Whitley, and Wolfe;
				(2)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
				(3)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
				(4)provides
			 opportunities to conserve natural, historic, cultural, or scenic
			 features;
				(5)provides
			 outstanding recreational and educational opportunities;
				(6)includes
			 residents, business interests, nonprofit organizations, and Universities that
			 are involved in the planning, have developed a conceptual financial plan that
			 outlines the roles of all participants (including the Federal government), and
			 have demonstrated support for the concept of a national heritage area;
				(7)has a potential
			 management entity to work in partnership with residents, business interests,
			 nonprofit organizations, and Universities to develop a national heritage area
			 consistent with continued local and State economic activity; and
				(8)has a conceptual
			 boundary map that is supported by the public.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To establish the
			 Kentucky Artisan Heritage Trails National Heritage Area in the Commonwealth of
			 Kentucky.
				(2)To provide a
			 management framework to foster a close relationship with all levels of
			 government, the private sector, and the local communities in the Kentucky
			 Artisan Heritage Trails region to conserve the region’s heritage while
			 continuing to pursue compatible economic opportunities.
				(3)To assist
			 communities, organizations, and citizens in the Commonwealth of Kentucky in
			 identifying, preserving, interpreting, and developing the historical, cultural,
			 scenic, and natural resources of the region for the educational and
			 inspirational benefit of current and future generations.
				3.DefinitionAs used in this Act—
			(1)AreaThe
			 term Area means the Kentucky Artisan Heritage Trails, which
			 includes 17 trails encompassing 48 counties in the Commonwealth of
			 Kentucky.
			(2)AssociationThe
			 term Association means the Southern and Eastern Kentucky Tourism
			 Development Association.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
			4.Kentucky Artisan
			 Heritage Trails National Heritage Area
			(a)EstablishmentThere
			 is hereby established in the Commonwealth of Kentucky, the Kentucky Artisan
			 Heritage Trails National Heritage Area.
			(b)Management
			 entitySouthern and Eastern Kentucky Tourism Development
			 Association (SEKTDA) shall be the management entity for the Kentucky Artisan
			 Heritage Trails National Heritage Area.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service, Department of
			 Interior.
			(d)BoundariesThe
			 heritage area should include 48 counties in Kentucky, including: Adair, Bath,
			 Bell, Boyd, Breathitt, Carter, Casey, Clark, Clay, Clinton, Cumberland,
			 Elliott, Estill, Fleming, Floyd, Garrard, Green, Harlan, Hart, Jackson,
			 Johnson, Knott, Laurel, Lawrence, Lee, Leslie, Letcher, Lewis, Lincoln,
			 Madison, Magoffin, Martin, McCreary, Menifee, Monroe, Montgomery, Morgan,
			 Owsley, Perry, Pike, Powell, Pulaski, Rockcastle, Rowan, Russell, Wayne,
			 Whitley, and Wolfe.
			(e)Specific
			 sitesThe heritage area includes the following sites:
				(1)National park
			 service sites
					(A)Red Bird Trail begins in the Cumberland Gap
			 National Historical Park and leads travelers 143 miles through the Daniel Boone
			 National Forest along Pine Mountain. A museum dedicated to the recovered WWII
			 Lost Squadron airplane “Glacier Girl” can be seen along this trail that covers
			 Bell, Harlan, Leslie and Clay counties.
					(B)Cave Country Trail is named for the
			 numerous caves and caverns that populate 127 miles through the Mammoth Cave
			 National Park covering Hart, Green and Monroe counties. This region includes
			 the Kentucky Repertory Theatre, historic tours of Greensburg and Munfordsville,
			 Kentucky, and the Old Mulkey Meeting House State Historic Park.
					(C)Moonbow Trail leads travelers 126 miles
			 through portions of the Big South Fork National River and Recreation area, and
			 the Cumberland Falls State Resort Park. The trail includes beautiful Kentucky
			 landscapes such as Eagle Falls, Big South Fork Scenic Railway, and historic
			 mining communities in Pulaski, Wayne and McCreary counties.
					(2)Other Federal
			 lands
					(A)Buckhorn Trail is
			 100 miles in length and leads travelers through the Daniel Boone National
			 Forest. Site of interest include a log cathedral, outdoor recreation and scenic
			 beauty of Buckhorn Lake State Park in Owsley, Clay, Leslie, Perry and Breathitt
			 counties.
					(B)Millstone Trail leads travelers through the
			 Daniel Boone National Forest and includes the Levi Jackson Wilderness State
			 Park. This 108 mile trail includes Cumberland Falls and home of the original
			 Kentucky Fried Chicken in Laurel, Knox, Whitley, Clay and Jackson
			 counties.
					(C)Red River Gorge Trail travels 141 miles
			 through the Daniel Boone National Forest and includes the Nada Tunnel in the
			 Red River Gorge Geological Area’s beautiful mountain region covering
			 Montgomery, Menifee, Wolfe, Powell and Clark counties.
					(D)Gateway Trail travels 105 miles through the
			 Daniel Boone National Forest and includes the Kentucky Music Hall of Fame and
			 Museum and the well-known music venue Renfro Valley Entertainment Center. The
			 trail includes Madison, Rockcastle, Laurel and Jackson counties.
					(E)Battlefield Trail, named for the Battle of
			 Richmond and Civil War history, spans 93 miles through the Daniel Boone
			 National Forest in Madison and Estill counties. Historic points of interest
			 include Valley View Ferry, Bybee Pottery, Fitchburg Furnace and Fort
			 Boonesborough.
					(F)Tygart’s Creek Trail leads travelers
			 through the Daniel Boone National Forest and 153 miles through the Carter Caves
			 State Park which includes the Kentucky Folk Art Museum and Cave Run Lake
			 covering Rowan, Morgan, Elliott, Carter, Lewis, Fleming and Bath
			 counties.
					(G)Natural Bridge Trail leads travelers 122
			 miles through the Red River Gorge National Geological Area and includes
			 portions of the Daniel Boone National Forest. Sites of interest include
			 regional restaurants and artisan shops along the Menifee, Morgan, Wolfe,
			 Breathitt, Lee and Powell counties.
					(3)Other public
			 lands
					(A)Lilley’s Woods
			 Trail offers destinations such as the Hindman Settlement School, the Kentucky
			 Appalachian Artisan Center, restored historic mining camps and museum along the
			 118 mile trail through Knott, Letcher, Harlan, Leslie and Perry
			 counties.
					(B)Pine Hollows Trail
			 is part of the Jenny Wiley State Park and includes the Mountain Arts Center
			 encompassing 109 miles through Floyd, Knott, Letcher and Pike counties.
					(C)Berea Trail, known
			 as the Arts and Crafts Capital of Kentucky, the trails begins at the Kentucky
			 Artisan Center at Berea in Madison County and is 22 miles in length.
					(D)Fiddlehead Trail
			 is named after the Fiddlehead fern, and includes an outdoor
			 theater, Jenny Wiley Theater, Coal Miner’s Museum and Loretta Lynn’s childhood
			 home in Butcher Holler. The trail is 118 miles and includes Morgan, Elliott,
			 Lawrence, Johnson, Floyd, Magoffin and Wolfe counties.
					(E)Frontier Trail
			 includes 108 miles in Garrard, Lincoln, Casey, Pulaski and Rockcastle counties
			 and points of interest are a Jail Museum and the Louisville and Nashville Depot
			 Museum.
					(F)Mountain Music
			 Trail named for the musical heritage in the area once home to Dwight Yoakum,
			 The Judds, Ricky Skaggs, Loretta Lynn, Crystal Gayle, Bill Ray Cyrus and
			 others. This trail covers 118 miles in Boyd, Carter, Lawrence, Johnson and
			 Martin counties.
					(G)Cumberland Lakes
			 Trail is part of both the Lake Cumberland State Resort Park and Dale Hollow
			 Lake State Resort Park, encompassing 95 miles of regional restaurants and Civil
			 War enthusiasts’ artistry in Adair, Russell, Clinton and Cumberland
			 counties.
					5.Authority and
			 duties of the association
			(a)Duties of the
			 associationTo further the purposes of the Heritage Area, the
			 association shall—
				(1)not later than 3
			 years after the date of the enactment of this Act, the association shall
			 develop and forward to the Secretary a management plan for the heritage area;
			 and
				(2)develop and
			 implement the management plan in cooperation with affected communities and
			 local governments and shall provide for public involvement in the development
			 and implementation of the management plan.
				(b)Management
			 planThe management plan shall, at a minimum—
				(1)provide
			 recommendations for the conservation, funding, management, and development of
			 the resources of the heritage area;
				(2)include an inventory
			 of the cultural, historical, natural, and recreational resources of the
			 heritage area;
				(3)develop
			 recreational and educational opportunities in the heritage area;
				(4)increase public
			 awareness of an appreciation for natural, historical, scenic and cultural
			 resources of the heritage area;
				(5)promote a wide
			 range of partnerships among governments, businesses, organizations and
			 individuals in the heritage area in the preparation and implementation of the
			 management plan;
				(6)include an
			 analysis of ways in which local, State and Federal programs may best be
			 coordinated to promote the purposes of this Act; and
				(7)encourage by
			 appropriate means economic development that is consistent with the purposes of
			 the Heritage Area.
				(c)Approval of
			 planThe Secretary shall approve or disapprove the management
			 plan not later than 60 days after the date of submission. If the Secretary
			 disapproves of the management plan, the Secretary shall advise the association
			 in writing of the reasons and shall make recommendations for revisions to the
			 plan.
			(d)Review of
			 planThe association shall periodically review the management
			 plan and submit to the Secretary any recommendations for proposed revisions to
			 the management plan. Any major revisions to the management plan must be
			 approved by the Secretary.
			(e)AuthorityThe
			 association may make grants and provide technical assistance to local
			 governments, and other public and private entities to carry out the management
			 plan.
			(f)DutiesThe
			 association shall—
				(1)give priority in
			 implementing actions set forth in the management plan;
				(2)encourage by
			 appropriate means economic viability in the heritage area consistent with the
			 goals of the management plan; and
				(3)assist local
			 government and non-profit organizations in—
					(A)establishing and
			 maintaining interpretive exhibits in the heritage area;
					(B)developing
			 recreational resources in the heritage area;
					(C)increasing public
			 awareness of, and appreciation for, the cultural, historical, and natural
			 resources in the heritage area;
					(D)the restoration of
			 historic structures related to the heritage area; and
					(E)carrying out other
			 actions that the association determines appropriate to fulfill the purposes of
			 this Act, consistent with the management plan.
					(g)Prohibition of
			 acquiring real propertyThe association may not use Federal funds
			 received under this Act to acquire real property or an interest in real
			 property.
			6.Management
			 plan
			(a)In
			 generalThe management plan for the Heritage Area shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for conservation,
			 funding, management, and development of the Heritage Area;
				(2)include a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historical, and cultural resources
			 of the Heritage Area; and
				(3)specify the
			 existing and potential sources of funding to protect, manage, and develop the
			 Heritage Area in the first 5 years of implementation.
				7.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistanceThe Secretary may, upon the request of the
			 association, provide technical assistance on a reimbursable or non-reimbursable
			 basis and financial assistance to the Heritage Area to develop and implement
			 the approved management plan. The Secretary is authorized to enter into
			 cooperative agreements with the association and other public or private
			 entities for this purpose. In assisting the Heritage Area, the Secretary shall
			 give priority to actions that in general assist in—
				(1)conserving the
			 significant natural, historical, cultural and scenic resources of the Heritage
			 Area; and
				(2)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
				(b)Approval of
			 management plan
				(1)In
			 generalThe Secretary shall approve or disapprove the management
			 plan not later than 60 days after receiving the management plan.
				(2)Criteria for
			 approvalIn determining to approve the management plan, the
			 Secretary shall consider whether—
					(A)the association is
			 representative of the diverse interests of the heritage area including
			 governments, natural and historic resource protection organizations, education,
			 business and recreation;
					(B)the association
			 has afforded adequate opportunity, including public hearings, for public and
			 government involvement in the preparations of the management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area; and
					(D)the management plan
			 is supported by the appropriate State and local officials whose cooperation is
			 needed to ensure the effective implementation of the State and local aspects of
			 the management plan.
					(c)Actions
			 following disapprovalIf the Secretary disapproves the management
			 plan, the Secretary shall advise the association in writing of the reasons and
			 shall make recommendations for revisions to the management plan. The Secretary
			 shall approve or disapprove a proposed revision not later than 60 days after
			 the date it is submitted.
			(d)Approval of
			 amendmentsSubstantial amendments to the management plan shall be
			 reviewed by the Secretary and approved in the same manner as provided for the
			 original management plan. The association shall not use Federal funds
			 authorized by this Act to implement any amendments until the Secretary has
			 approved the amendments.
			8.Duties of other
			 Federal agenciesAny Federal
			 agency conducting or supporting activities directly affecting the Heritage Area
			 shall—
			(1)consult with the
			 Secretary and the association with respect to such activities;
			(2)cooperate with the
			 Secretary and the association with respect to such activities; and
			(3)to the maximum
			 extent practicable, conduct or support such activities in a manner which the
			 association determines will not have an adverse effect on the Heritage
			 Area.
			9Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated for the purposes
			 of this Act not more than $1,000,000 for any fiscal year. Not more than a total
			 of $10,000,000 may be appropriated for the Association under this Act.
			(b)Matching
			 fundsFederal funding provided under this Act may not exceed 50
			 percent of the total cost of any assistance or grant provided or authorized
			 under this Act.
			10SunsetThe authority of the Secretary to provide
			 assistance under this Act shall terminate on the day occurring 15 years after
			 the date of the enactment of this Act.
		
